Citation Nr: 1116042	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-22 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1973.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss disability began in service.

2.  The Veteran's left ear hearing loss disability was shown on entry examination to preexist active duty.

3. The Veteran's preexisting left ear hearing loss disability clearly and unmistakably underwent no clinically identifiable permanent increase in severity, including beyond natural progress, during his period of active military service.

4.  The Veteran's bilateral foot disability did not begin in service and there is no probative evidence of a medical nexus between a bilateral foot disability and active service.


CONCLUSIONS OF LAW

1. Right ear hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Preexisting left ear hearing loss disability was not aggravated during active military service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).

3.  A bilateral foot disability was not incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in April 2007, before the original adjudication of the claims.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The April 2007 VCAA notice letter also provided notice of the type of evidence necessary to establish a disability rating or effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that the Veteran has been afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims for service connection for hearing loss and for a bilateral foot condition, and the duty to assist requirements have been satisfied.  Service treatment records were obtained and associated with the claims folder.  VA treatment reports were also obtained and associated with the claims folder.  The Veteran underwent a VA examination in April 2007 to obtain medical evidence as to the nature and etiology of his hearing loss.  The Board finds the April 2007 VA audiological examination is thorough and provides the details and reasoning needed to adjudicate the claim for service connection for hearing loss.  The VA audiologist reviewed pertinent service treatment records, elicited history with respect to the Veteran's claimed hearing loss and provided audiological testing in accordance with VA regulations.  There is no reasonable possibility that an additional VA examination would substantiate the claim for service connection for hearing loss. 38 C.F.R. § 3.159 (d).  The Board finds that the opinion is probative and consistent with the Veteran's service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the opinion adequate.  There is no identified relevant evidence that has not been accounted for.

The Veteran was not afforded a VA examination to determine the nature and etiology of any bilateral foot disability.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  Such evidence is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since it could not provide evidence of a past, in-service event.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and the evidence of record provides sufficient information to adequately evaluate the claims.  Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if an organic disease of the nervous system such as sensorineural hearing loss became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disorder based on hearing loss is governed by 38 C.F.R. § 3.385 (2010). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Pursuant to applicable law and regulation, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010).  Only such conditions as are recorded on examination reports are considered as "noted." 38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been aggravated during active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in disability during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2002).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court is stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Hearing loss

The Veteran asserts that he incurred bilateral hearing loss disability due to noise exposure in service.  The Veteran states that he experienced military noise exposure as an aircraft hydraulics mechanic.  Service records show that the Veteran's military occupational specialty was aircraft hydraulics repairman.  The Veteran contends that he was exposed to noise as part of his in-service duties.  As will be discussed below, the Board finds the Veteran both competent and credible to report that he had exposure to loud noise while in service.  Thus, the Board concedes that the Veteran sustained acoustic trauma while on active duty.

The competent medical evidence of record establishes that the Veteran has current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The VA audiometric evaluation in April 2007 shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
15
55
70
LEFT
05
15
40
55
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.  

The examiner noted that results reveal moderate to severe sensorineural hearing loss of sensitivity from 3000 to 4000 hertz in the right ear and moderate to moderately severe sensorineural hearing loss of sensitivity from 2000 to 4000 hertz in the left ear.  The examiner noted that the Veteran worked at aircraft hydraulic and reported  military noise exposure from artillery and power units.  He further noted that post-military, the Veteran has been a parts driver and auto mechanic and reported exposure to noise from power tools and automobiles.  The examiner opined that the Veteran's hearing loss was not caused or aggravated by acoustic trauma in military service.

On the audiological evaluation associated with the April 1970 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-5

35
LEFT
25
5
-5

45

On the audiological evaluation associated with the November 1973 examination for separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

45
LEFT
15
5
10

50

The Veteran has affirmed that he was exposed to significant acoustic trauma while serving as an aircraft mechanic on active duty and that his hearing loss has existed since service.  Although his statements are not competent to establish a diagnosis or etiology of his hearing loss, his statements are competent evidence as to what he experienced.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay statements are competent to prove a claimant exhibited certain features of symptoms of an injury or illness during service). 

Right ear 

The competent evidence of record is in equipoise as to whether the Veteran currently has right ear hearing loss disability that is related to his period of service.  The evidence of record which is against the Veteran's claim consists of the April 2007 VA examination report.  In this report, the VA examiner noted that the 1970 entrance examination and the 1974 separation examination are within acceptable clinical error of each other and therefore, not significantly different from each other.  He concluded that hearing loss was not caused or aggravated by acoustic trauma in service.  

The Veteran's service treatment records are silent as to any complaints or treatments of hearing loss or tinnitus.  However, the separation examination reveals competent evidence of hearing loss disability as defined by 38 C.F.R. § 3.385 in the right ear at 4000 HZ.  The Veteran's right ear hearing was shown to be normal upon entry and demonstrated hearing loss disability upon his separation from service.  The Board also notes that the Veteran is competent to state that he has had diminished hearing since service.  Furthermore, the evidence shows that the Veteran's military occupation is consistent with exposure to noise.  Given that the Veteran was shown to have onset of right ear hearing loss at separation, the Board finds that the Veteran's right ear hearing loss is related to the noise exposure in service.   

Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, his claim of entitlement to service connection for right ear hearing loss is granted.  See 38 C.F.R. § 3.102. 

Left ear

Because left ear hearing loss disability, as defined in 38 C.F.R. § 3.385, was shown on entry into service the presumption of sound condition does not attach.  Service connection for left ear hearing loss disability, therefore, can only be granted on the basis of aggravation. 38 C.F.R. § 3.306.

With respect to the left ear, hearing loss disability was shown both on entry and separation.  As noted above, after reviewing the audiometric results on the entrance and separation examination reports, the 2007 VA examiner opined that they are within acceptable clinical error of each other and therefore, not significantly different from each other.  He concluded that hearing loss was not caused or aggravated by acoustic trauma in service.  With no worsening in left ear hearing loss, no aggravation is evident, and service connection for left ear hearing loss based on aggravation cannot be granted. Id. 

The Board rejects the Veteran's assertions to the extent that he seeks to etiologically relate his left ear hearing loss to service.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Because there is no aggravation of pre-existing left ear hearing loss disability, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra; Gilbert, supra.

Bilateral foot disability

The Veteran contends that his current bilateral foot disability is related to service. 

Essentially, service connection may be granted if the evidence establishes that the claimed disability is related to service.  The evidentiary record includes VA and private treatment records and examination reports.  A November 2005 Supplemental Agent Orange Registry examination report reflects that the Veteran wears arch supports because of pes planus.  

In this case, while the Veteran believes that his current bilateral foot disability is related to service, he has not presented any evidence to support that assertion.  First, there is no evidence of any of bilateral foot disability in service.  

Service treatment records are negative for any complaints, diagnoses, or treatment of any foot disabilities.  The Veteran denied having foot trouble on the November 1973 Report of Medical History associated with his separation examination.  Examination of the feet was noted to be normal on the April 1970 entrance and November 1973 separation examination reports.  

There is no evidence of any foot disability until at least 2005, more than 30 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Furthermore, there is no medical evidence in the record that links any bilateral foot disability to an incident of the Veteran's active military service.  

During the March 2010 Board hearing, the Veteran asserted that he had problems with his feet while in service.  He further reported that he received arch supports right after service.  It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any statements as to continuous health problems since service are not found to be persuasive in light of the fact that the Veteran's bilateral foot pathology was first indicated more than three decades after service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral foot problems since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination in November 1973, he denied any history or complaints of symptoms of foot trouble.




The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  Thus, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

As there is no credible medical evidence of record suggesting a connection between the Veteran's current bilateral foot disability, and no credible evidence of any manifestations or symptoms until more than three decades after service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral foot disability.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for right ear hearing loss disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.


REMAND

The "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The Board notes that the April 2007 VA opinion regarding the Veteran's tinnitus was based on the rationale that the Veteran reported an onset of constant bilateral tinnitus 20 years prior, over 13 years following his military service.  However, according to his testimony at the Board hearing, the Veteran asserted that he has experienced tinnitus since service.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Boards finds that an addendum to the VA opinion is required in order to determine the etiology of any current tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's entire claims folder should be returned to the VA audiologist who conducted the VA audiometric examination in April 2007.  Following a complete review of the Veteran's entire claims folder and, in particular, testimony presented at the March 2010 Board hearing regarding onset of tinnitus, the evaluating audiologist should offer an opinion (with supporting rationale) as to whether the Veteran's current tinnitus at least as likely as not (at least a 50% probability) had its origin during his period of active military service.  

Should the audiologist who conducted the Veteran's most recent VA audiometric examination in April 2007 prove unavailable, the Veteran should be afforded an additional VA audiometric examination in order to more accurately determine the exact nature and etiology of his tinnitus.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination, and a copy of all such notification(s) must be associated with the claims file.

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  Following completion of the examination, the examiner should, as noted above, specifically comment as to whether the Veteran's current tinnitus at least as likely as not had its origin during his period of active military service.  In rendering that opinion, the examining audiologist should specifically take into account the aforementioned testimony by the Veteran regarding onset of tinnitus.

Finally, the evaluating or examining audiologist should provide a complete rationale for any opinion offered.  All such information and opinions, when obtained, should be made a part of the Veteran's claims folder.  

2.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


